DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ata (US 2011/0298081) in view of Furukawa (JP 2013229441) and further in view of Takiar (US 6,448,632).
[claim 1] Ata discloses a semiconductor device (fig. 6, 7) comprising: a semiconductor substrate (14, fig. 6, which is the semiconductor substrate in fig. 7)  ; an effective region (portion of 14 below 18 in fig. 6) formed as a conductive section on the semiconductor substrate; an ineffective region (22, fig. 6, which are guard rings hence are non-conductive) formed as a non-conductive section on the semiconductor substrate; a wiring metal (18, fig. 6, 7, [0019]) formed in the effective region; a metal section (44, fig. 6, 7, [0036]) provided on an upper surface of the wiring metal and exposed to an outside; an identifying mark (44, fig. 6, 7, [0033]) provided on the upper surface of the wiring metal and exposed 
Furukawa discloses an identifying mark semiconductor device with an insulating body (3 in fig. 1 and 10 in fig. 2), between and laterally enclosing [0017][0019][0025] the separated metal section (4, fig. 1, 2) and the identifying mark (9, fig. 1,2).
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed an insulating body between and laterally enclosing the metal section and identifying mark of Ata in order to provide a means o protecting the underlying layers of the device (see e.g. [0025] of Furukawa).
Takiar discloses an identifying mark semiconductor device (fig. 1a) wherein the identifying mark (20, fig. 1a) has an S shape (fig. 1a).
It would have been obvious to one of ordinary skill in the art before the time of filing to made the identifying mark with a S shape ( which would create an identifying mark with a smooth curved shape sufficient to deconcentrate stress to prevent cracking, a smooth curved shape would be required in order to differentiate it from the number 5) in order to allow for the ability to place an S identifying mark on the device (e.g. to signify a lot number or that the device has a silicon substrate).
With this modification Ata discloses:
[claim 1]  an insulating body provided on the upper surface of the wiring metal and exposed to the outside (upon modification), the insulating body being adjacent to the metal section and the identifying mark (upon modification).
[claim 2] The semiconductor device according to claim 1, wherein the metal section and the identifying mark are made of the same material [0033][0036] and sides of the metal section and the identifying mark are in contact with the insulating body (upon modification).
[claim 3] The semiconductor device according to claim 1, wherein the insulating body is of polyimide ([0025] of Furukawa).
[claim 4] The semiconductor device according to claim 3, wherein the identifying mark has a bent section in the plan view (44 has numerous bends in fig. 6) and the outer edge is on an inner side of the bent section (fig. 6).
[claim 5] The semiconductor device according to claim 1, wherein the ineffective region in a plan view encloses the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 6] The semiconductor device according to claim 1, wherein the wiring metal is formed on an entire surface of the effective region (effective region is defined as the portion of the semiconductor substrate under wiring electrode 18, fig. 6, 7).
[claim 9] The semiconductor device according to claim 2, wherein the ineffective region in a plan view encloses the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 10] The semiconductor device according to claim 3, wherein the ineffective region in a plan view encloses the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 11] The semiconductor device according to claim 4, wherein the ineffective region in a plan view encloses the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 12] The semiconductor device according to claim 2, wherein the wiring metal is formed on an entire surface of the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 13] The semiconductor device according to claim 3, wherein the wiring metal is formed on an entire surface of the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 14] The semiconductor device according to claim 4, wherein the wiring metal is formed on an entire surface of the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).
[claim 15] The semiconductor device according to claim 5, wherein the wiring metal is formed on an entire surface of the effective region (e.g. guard region of 22 surrounds effective region under wiring electrode 18, see fig. 6).

Allowable Subject Matter
Claims 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 8]” forming an 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898